Mitchell, J.
Under the rule laid down in Hicks v. Stone, 13 Minn. 398, (434,) which has been always, inflexibly adhered to and applied by this court, there is no ground for interfering with the action of the trial court in granting a new trial in this case. An examination of the record not only fails to satisfy us that the preponderance of the evidence was manifestly and palpably in favor of the verdict, but, on the contrary, convinces us that the discretion of the trial court was wisely exercised.
Order affirmed.